DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-20 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Matsuzaka et al. (U.S. patent 8,290,278 B2) discloses a process for specifying the positions of predetermined characteristic portions of a face image. The process obtains dispositions of points of a face in a reference image under goes a transformation to a target face image. Matsuzaka et al. nor any other prior art of record, regarding claim 1, teaches the features of “performing similarity transformation on each image sequence of the second triangular patch deformation frame image sequence, acquiring a second transform frame image sequence; fusing the first transform frame image sequence and the second transform frame image sequence, acquiring a video frame sequence corresponding to the first image and the second image; and of the at least two crop images, coding a video frame sequence generated by all neighbour images, acquiring a destined video,” these, in combination with the other claim limitations. Regarding claim 10, none of the prior art of record teaches the features of "performing similarity transformation on each image sequence of the first triangular patch deformation frame image sequence, acquiring a first transform frame image sequence; performing similarity transformation on each image sequence of the second triangular patch deformation frame image sequence, acquiring a second transform frame image sequence; fusing the first transform frame image sequence and the second transform frame image sequence, acquiring a video frame sequence corresponding to the first image and the second image; and of the at least two crop images, coding a video frame sequence generated by all neighbour images, acquiring a destined video," these, in combination with the other claim limitations. Regarding claim 19, none of the prior art of record teaches the features of "performing similarity transformation on each image sequence of the second triangular patch deformation frame image sequence, acquiring a second transform frame image sequence; fusing the first transform frame image sequence and the second transform frame image sequence, acquiring a video frame sequence corresponding to the first image and the second image; and of the at least two crop images, coding a video frame sequence generated by all neighbour images, acquiring a destined video," these, in combination with the other claim limitations. Regarding claims 2-9, 11-18 and 20, these claims are directly or indirectly dependent from allowable independent claims 1, 10, or 19, respectively, therefore, these claims are allowed.  
4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
August 24, 2022